Citation Nr: 0948700	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
from October 6, 1997, to July 18, 2006, and entitlement to an 
initial evaluation in excess of 30 percent from July 19, 
2006, for fistula in ano associated with Crohn's disease and 
inflammatory bowel disease.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from July 1982 to January 
1988, with additional periods of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issue on appeal was originally before the Board in July 
2008 when it was remanded to afford the Veteran a requested 
hearing.  In November 2008, the Veteran's representative 
indicated that the Veteran was withdrawing his request for a 
hearing.  


FINDINGS OF FACT

1.  Prior to July 19, 2006, the service-connected fistula in 
ano was productive of, at most, constant slight or occasional 
moderate leakage.  

2.  As of July 19, 2006, the service-connected fistula in ano 
was productive of, at most, occasional involuntary bowel 
movements necessitating the wearing of a pad.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating in 
excess of 10 percent from October 6, 1997, to July 18, 2006, 
for fistula in ano associated with Crohn's disease and 
inflammatory bowel disease, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 
(2009).

2.  The criteria for assignment of an initial rating in 
excess of 30 percent from July 19, 2006, for fistula in ano 
associated with Crohn's disease and inflammatory bowel 
disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Additionally, the Court of 
Appeals for Veterans Claims (Court), in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in April 2003, prior to the April 2006 
rating decision which is the genesis of this appeal.  
Notification with regard to the assignment of disability 
ratings and effective dates was provided to the Veteran in 
May 2006.

The Board notes that an initial rating claim, as is the 
current case, is generally considered to be a "downstream" 
issue from the original grant of benefits.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the Veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-adjudicatory 
notice as to disability ratings and effective dates.

Thus, the Board finds that there has been no prejudice to the 
Veteran, and any defect of notice has not affected the 
fairness of this adjudication.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006); Mayfield v. Nicholson, rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 20 
Vet. App. 537 (2006) (discussing Board's ability to consider 
"harmless error"); see also Dingess/Hartman; cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, Social 
Security Administration (SSA) records, and reports of VA 
examinations were reviewed by both the RO and the Board in 
connection with adjudication of this claim.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claims.

Reports of VA examinations have been associated with the 
claims file.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the evidence in the 
Veteran's claims file and a physical examination of the 
Veteran.  The examination reports consider all of the 
pertinent evidence of record, to include the Veteran's self-
reported medical history and VA and private medical records.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board issuing a 
decision at this time.

Analysis

In April 2006, the RO granted service connection for fistula 
in ano and assigned a 10 percent evaluation effective from 
October 6, 1997.  The Veteran has disagreed with the initial 
disability evaluation assigned.  In May 2007, the RO granted 
an increased rating to 30 percent for the service-connected 
fistula in ano effective from July 19, 2006.  The Veteran has 
not indicated that he is satisfied with the 30 percent 
evaluation assigned.  The issue remains in appellate status.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. §4.7. All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected fistula in ano.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disability.

The service-connected fistula in ano is evaluated under 
Diagnostic Code 7335.  Diagnostic Code 7335 directs that 
fistula in ano be rated as impairment of sphincter control 
under DC 7332 which pertains to stricture of rectum and anus.  

Diagnostic Code 7332 provides that impairment of sphincter 
control of the rectum and anus resulting in complete lack of 
sphincter control is assigned a 100 percent rating.  
Impairment of sphincter control resulting in extensive 
leakage and fairly frequent involuntary bowel movements is 
assigned a 60 percent rating.  Impairment of sphincter 
control resulting in occasional involuntary bowel movements, 
necessitating wearing of pad is assigned a 30 percent rating.  
Impairment of sphincter control resulting in constant slight, 
or occasional moderate leakage is assigned a 10 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

The Board finds that the pertinent evidence of record 
demonstrates that, prior to July 19, 2006, the service-
connected fistula in ano warranted no more than a 10 percent 
disability evaluation under Diagnostic Code 7332.  The 
pertinent evidence of record supports a finding that the 
service-connected disability was manifested by, at most, 
constant slight or occasional moderate leakage.  

At the time of a Social Security examination which was 
conducted in July 1998, the Veteran reported experiencing 
multiple draining fistulas around the anus.  Physical 
examination revealed three to four fistulas, one of which was 
draining a little.  

In a March 1999 statement, the Veteran reported that he had 
had fistulas which were painful.  

On VA examination in May 2003, it was noted that the Veteran 
had developed fistulous tracts about the anus.  At the time 
of the examination, he reported a draining fistulous track on 
the left side of the anal opening.  He reported he had to 
wear a Kleenex pad to protect his clothing because of the 
continuous drainage.  Physical examination revealed a 
draining fistulous tract to the left of the anal opening.  

At the time of a January 2004 VA examination, the Veteran 
reported he had an active fistula in the perianal region.  
Physical examination revealed an area of either mucosal 
fissure or fistula.  The Veteran had toilet paper in his 
underwear which displayed a very small amount of yellowish 
discharge.  There was evidence in the perianal region of what 
appeared to be two old healed fistulae but the Veteran 
reported that he did get a little bit of drainage out of one 
of the sites.  The impression was Crohn's disease which 
appeared to be stable but there did appear to be evidence for 
either a fissure or a fistulae which would suggest that the 
disease has ongoing low grade activity.  

In a statement dated in January 2004, the Veteran reported 
that he experienced pain in multiple fistula tracts.  When 
they were not draining, they tended to be worse.  The Veteran 
wrote that he had to use toilet tissue for years as a 
protective measure.  The last major abscess/fistula was in 
November 2003.

In July 2004, a rectal examination determined that the 
Veteran was without obvious fistula or abscess.  

The vast majority of the clinical records dated between 
October 6, 1996 and July 18, 2006 were silent as to 
complaints of, diagnosis of or treatment for fistula in ano.  
There were no records during this time period, of complaints 
of, diagnosis of or treatment for any impairment in sphincter 
control.  Furthermore, there was no evidence of record during 
this period of problems with involuntary bowel movements.  
The main pertinent complaint was draining from the fistula.  
Prior to July 19, 2006, the evidence of record more nearly 
approximates, at most, the criteria for a 10 percent 
evaluation under Diagnostic Code 7332.  There was evidence of 
leakage due to fistula draining but there was no evidence of 
impairment of the sphincter nor evidence of fecal 
incontinence.  The extent of the leakage cannot be considered 
more than occasionally moderate.  When observed, the drainage 
has been termed light.  

As of July 19, 2006, the evidence of record demonstrates that 
the service-connected fistula in ano more nearly 
approximates, at most, a 30 percent evaluation under 
Diagnostic Code 7332.  There is some evidence of intermittent 
fecal leakage but no evidence of extensive fecal leakage and 
nor is there evidence of fairly frequent involuntary bowel 
movements.  

An August 2006 colonoscopy revealed a small fistula in the 
perianal area.  

In October 2006, the Veteran's mother wrote that the Veteran 
experienced painful fistulae which intermittently burst, 
causing the Veteran to wear a pad.  The drainage would be 
continuous for a period of time.  

On VA examination in October 2006, the Veteran reported that 
he developed fistulae in the early 1990's.  He reported that 
he had one or two draining fistulae at the time of the 
examination.  He reported fecal incontinence accidents which 
occurred every four to six months.  He reported he had to 
wear a pad as one or two fistulae were constantly draining, 
particularly when the Veteran had episodes of diarrhea.  He 
wore a pad which he had to change two or three times per day 
because of fistulae drainage.  Physical examination revealed 
a draining fistulous track anterior to the scrotum.  The 
diagnosis was Crohn's disease with complicating perianal 
fistulae, impairment of sphincter control, but with no 
current anal fissures or evidence of bleeding.  

A VA clinical record dated in December 2006 shows the Veteran 
reported drainage from a fistula.  

A December 2007 VA clinical record includes an assessment of 
history of fistula status post resection of perirectal 
sinuses and occasional oozing according to the Veteran.  

In January 2008, physical examination of the rectum revealed 
four exit sites of fistulas were noted in the perianal area.  
None of the sites were actively oozing.  A separate clinical 
record dated the same month indicates the Veteran reported 
that he had had persistent fistulae in the perianal area.  He 
occasionally felt pressure when the fistulae close off and he 
was able to express liquid material from then to relieve 
pain.  

The vast majority of the clinical records dated subsequent to 
July 19, 2006, were silent as to complaints of, diagnosis of 
or treatment for a fistula in ano or any complications 
resulting from the disability.  

The Board finds the evidence of record dated from July 19, 
2006 to the present documents, at most, that the service-
connected fistula in ano is productive of occasional 
involuntary bowel movements, necessitating wearing of a pad.  
The Board finds that the presence of fecal incontinence every 
four to six months, however, does not equate to a finding of 
"fairly frequent" involuntary bowel movements which would 
warrant a 60 percent evaluation.  Other than the subjective 
symptomatology reported by the Veteran at the time of the 
October 2006 VA examination, there is no evidence of record 
demonstrating that the service-connected fistula in ano is 
productive of any involuntary bowel movements.  The clinical 
record dates subsequent to October 2006 where silent as to 
complaints of, diagnosis of or treatment for involuntary 
bowel movements.  There is no evidence of record indicating 
that the fistula in ano is productive of complete loss of 
sphincter control which would warrant a 100 percent 
evaluation.  

The Board finds that an increased rating is not warranted at 
any time during the appeal period.  The Board also emphasizes 
that this decision concerns the rating for disability due to 
fistula in ano only; prior decisions have addressed the 
appropriate rating for disability attributable to the Crohn's 
disease.  

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected fistula in ano is inadequate.  A comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria found in 
the rating schedule under Diagnostic Code 7332 shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Higher ratings are available if 
additional symptomatology is demonstrated.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

The appeal is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


